United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3126
                        ___________________________

                                   Frances S. Bland

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                     Deutsche Bank National Trust Company

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                               Submitted: June 5, 2014
                                Filed: June 11, 2014
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      In this diversity action, Frances Bland challenged the foreclosure of her home
in Shakopee, Minnesota, by Deutsche Bank National Trust Company (Deutsche). The
district court1 granted Deutsche’s motion to dismiss Bland’s complaint with prejudice
under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which
relief could be granted. See Bland v. Deutsche Bank Nat’l Trust Co., 2013 WL
4519423 (D. Minn. Aug. 26, 2013).

       Bland appeals the dismissal of her claims that (1) Deutsche failed to strictly
comply with Minn. Stat. § 580.03 by publishing notice of the foreclosure in a
newspaper (the Jordan Independent) that did not provide sufficient notice to the
affected area, (2) Deutsche failed to strictly comply with Minn. Stat. § 580.05 because
the assignment of Bland’s mortgage to Deutsche was executed after Deutsche
executed a power of attorney to the foreclosing law firm, although the documents
were recorded contemporaneously before the foreclosure, and (3) Deutsche committed
fraud or negligent misrepresentation because an unnamed Deutsche representative told
Bland sometime during a six-week period that the sheriff’s sale of her home would not
occur when it did.

       Having reviewed the dismissal de novo, taking all facts alleged in the complaint
as true, and making reasonable inferences in Bland’s favor, see Smithrud v. City of
St. Paul, 746 F.3d 391, 397 (8th Cir. 2014), we agree with the district court that
Bland’s complaint did not contain sufficient factual allegations to state a facially
plausible claim to relief. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547, 555-56
(2007) (explaining Rule 12(b)(6) standard); Papasan v. Allain, 478 U.S. 265, 286
(1986) (on motion to dismiss, courts are not bound to accept as true legal conclusion
couched as factual allegation). We thus affirm under 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.

                                         -2-